DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 04/11/2022.
Claims 1-12 and 14-20(renumbered 1-19)  are pending of which claims 1 and 14(renumbered 13)  are the base independent claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew C. Loppnow, Reg. No. 45,314 on Wednesday, October 5, 2022.

The application has been amended as follows:

13. (Currently Amended) An apparatus comprising: a controller that controls operations of the apparatus; and a transceiver coupled to the controller, where the transceiver transmits a first indication from at least one first transmission reception point of a first set of transmission reception points of a network, the first indication indicating a minimum scheduling offset value (Kmin value) between scheduling downlink control information of the first set of transmission reception points and a corresponding data communication, receives an indication of a second indication to at least one second transmission reception point of a second set of transmission reception points of the network, the second indication indicating the Kmin value, transmits a first scheduling downlink control information scheduling a first corresponding data communication associated with the first set of transmission reception points, transmits a second scheduling downlink control information scheduling a second corresponding data communication associated with the second set of transmission reception points, communicates the first corresponding data communication via the first set of transmission reception points of the network such that a first offset between the first scheduling downlink control information and the first corresponding data communication is at least the Kmin value, and communicates the second corresponding data communication via the second set of transmission reception points of the network such that a second offset between the second scheduling downlink control information and the second corresponding data communication is at least the Kmin value.
14. (Currently Amended) The apparatus according to claim 13, wherein the first scheduling downlink control information is transmitted in a first control resource set of a first set of control resource sets, wherein the second scheduling downlink control information is transmitted in a second control resource set of a second set of control resource sets, and wherein the first set of control resource sets and the second set of control resource sets are different.
15. (Currently Amended) The apparatus according to claim 13, wherein the second indication is indicated via a physical layer uplink control channel.
16. (Currently Amended) The apparatus according to claim 13, wherein the first corresponding data communication is a first physical downlink shared channel data transmission, and wherein the second corresponding data communication is a second physical downlink shared channel data transmission.
17. (Currently Amended) The apparatus according to claim 13, wherein the first corresponding data communication is a first physical uplink shared channel data transmission, and wherein the second corresponding data communication is a second physical uplink shared channel data transmission.
18. (Currently Amended) The apparatus according to claim 13, wherein the first scheduling downlink control information scheduling is transmitted in a slot, and wherein the second scheduling downlink control information is transmitted in the same slot as the first scheduling downlink control information.
19. (Currently Amended) The apparatus according to claim 13, wherein the first corresponding data communication is communicated in a slot, and wherein the second corresponding data communication is communicated in the same slot as the first corresponding data communication.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,317,433. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Appl. No. 17718266
Patent No.11,317,433
1. A method at a network entity, the method comprising: transmitting a first indication from at least one first transmission reception point of a first set of transmission reception points of a network, the first indication indicating a minimum scheduling offset value (Kmin value) between scheduling downlink control information of the first set of transmission reception points and a corresponding data communication; receiving an indication of a second indication at at least one second transmission reception point of a second set of transmission reception points of the network, the second indication indicating the Kmin value; transmitting a first scheduling downlink control information scheduling a first corresponding data communication associated with the first set of transmission reception points; transmitting a second scheduling downlink control information scheduling a second corresponding data communication associated with the second set of transmission reception points; communicating the first corresponding data communication via the first set of transmission reception points of the network such that a first offset between the first scheduling downlink control information and the first corresponding data communication is at least the Kmin value; and communicating the second corresponding data communication via the second set of transmission reception points of the network such that a second offset between the second scheduling downlink control information and the second corresponding data communication is at least the Kmin value.
1. A method at a user equipment, the method comprising: receiving a first indication from at least one first transmission reception point of a first set of transmission reception points of a network, the first indication indicating a minimum scheduling offset value (Kmin value) between scheduling downlink control information of the first set of transmission reception points and a corresponding data communication; indicating a second indication to at least one second transmission reception point of a second set of transmission reception points of the network, the second indication indicating the Kmin value; receiving a first scheduling downlink control information scheduling a first corresponding data communication associated with the first set of transmission reception points; receiving a second scheduling downlink control information scheduling a second corresponding data communication associated with the second set of transmission reception points; communicating the first corresponding data communication with the first set of transmission reception points of the network such that a first offset between the first scheduling downlink control information and the first corresponding data communication is at least the Kmin value; and communicating the second corresponding data communication with the second set of transmission reception points of the network such that a second offset between the second scheduling downlink control information and the second corresponding data communication is at least the Kmin value.


Regarding claims 2-19, they are also rejected using a similar table as shown above.
In view of the above application, since the subject matters recited in the
claims 1-19 of the instant application were fully disclosed in and covered by the
claims 1-19 of U.S. Patent No. 11,317,433 and in this case the clams 1-19 of the
instant application is broader than the patented claims of PAT’433, thus, allowing
the claims 1-19 would result in an unjustified or improper timewise extension of
the “right to exclude” granted by a patent.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474